 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE
 9
10     ROLAND MA,                                   Case No. C20-081-RSM

11                    Plaintiff,                    ORDER DIRECTING PLAINTIFF TO FILE
                                                    AMENDED COMPLAINT
12                      v.
13
       JASON GROSS, et al.,
14
                      Defendants.
15
16
            Pro se Plaintiff Roland Ma has been granted leave to proceed in forma pauperis in this
17
     matter. Dkt. #4. The Complaint was posted on the docket on January 17, 2020, listing as
18
19   defendants Mr. Jason Gross, President of Petal Card Inc.; Petal Card Inc.; and WebBank Inc.

20   Dkt. #5. Summonses have not yet been issued.
21
            Plaintiff brings claims under the Equal Credit Opportunity Act (“ECOA”), 15 U.S.C. §§
22
     1691 et seq., and the Fair Credit Billing Act (“FCBA”), 15 U.S.C. §§ 1666 et seq. The Complaint
23
24   alleges as follows: “Account has been suspended since 11/26/2019, and restrictions have been

25   removed on .12/10/2019; however, on 12/13/2019, they have questioned about the sex change
26   on my ID, which is approved by the State on 11/19/2019, then the creditor terminated account.”
27
     Dkt. #5 at 4. Plaintiff claims that the events giving rise to their claims took place between
28



     ORDER DIRECTING PLAINTIFF TO FILE AMENDED COMPLAINT - 1
     December 10, 2019, beginning when “[a]ccount Verification has been completed” and ending
 1
 2   January 6, 2020, when “[a]ccount information cannot be verified and terminated it.” Id. The

 3   Complaint states that Plaintiff attempted to resolve the issue by arbitration, but that “the company
 4
     received the demand for arbitration dated on 1/6/2020, and as part of the retaliation, they decided
 5
     to close the account and denied for arbitration as stated in the User Agreement.” Id.
 6
 7           Plaintiff alleges injuries in the form of damage to their credit report and that Defendant(s)

 8   “refused to take corrective actions per FCBA.” Id. The Complaint requests the following relief:
 9   “1) Honor to the email dated on December 10, 2019, without taking gender/sex into consideration
10
     of the review process. 2) Remove all misleading information as reported per FCBA. 3) Pay for
11
     the damages occurred when locating the psychical [sic] address of the company.” Id. at 5.
12
13   Plaintiff has filed a “Notice of Errata” to revise “FCBA” under (2) to “FCRA.” Dkt. #8.

14           In support of their Complaint, Plaintiff attaches what appears to be an exchange with a
15   customer service representative at an unspecified company. The subject matter of the exchange
16
     is listed as “Call Quality” and the exchange references some “other party” that is blocking
17
     Plaintiff’s caller ID. See Dkt. #5 at 8-10. The identities of the customer service representative
18
19   or the referenced “other party” are not clear. Plaintiff has also attached a photocopy of their

20   state-issued driver’s license. Id. at 11.
21
             The Court will dismiss a Complaint at any time if the action fails to state a claim, raises
22
     frivolous or malicious claims, or seeks monetary relief from a defendant who is immune from
23
24   such relief. See 28 U.S.C. § 1915(e)(2)(B).

25           Plaintiff’s Complaint suffers from deficiencies that, if not corrected in an Amended
26   Complaint, require dismissal. As it stands, Plaintiff does not support their claims with specific
27
     facts presented in a clear and understandable manner or adequately explain what relief they are
28



     ORDER DIRECTING PLAINTIFF TO FILE AMENDED COMPLAINT - 2
     requesting. Plaintiff’s allegations are difficult to follow with unconnected facts and vague
 1
 2   accusations. It is unclear to the Court how the facts as presented in this case could constitute

 3   violations of the ECOA or FCBA.
 4
             Accordingly, the Court hereby ORDERS that Plaintiff shall file an Amended Complaint
 5
     no later than twenty-one (21) days from the date of this Order. In the Amended Complaint,
 6
 7   Plaintiff must include all the elements of their existing Complaint (the parties, the causes of

 8   action, etc.) plus a short and plain statement of facts giving rise to their causes of action and the
 9   relief they are requesting. Failure to file a timely Amended Complaint will result in dismissal of
10
     this case.
11
12
13           DATED this 28 day of January 2020.

14
15
16
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER DIRECTING PLAINTIFF TO FILE AMENDED COMPLAINT - 3
